Blackburn, J.
I concur in tbe affirmance of tbe judgment in this case. But I do not concur in tbe construction of tbe lien law of tbis territory, as stated in tbe opinion of tbe chief justice; for I tbink tbat tbe sub-contractor is entitled to claim a lien for tbe work and labor and material furnished by him for the amount due tbe contractor at tbe time be commenced furnishing the materials or doing tbe work, or tbat should subsequently become due, and for no more, and tbis right to a lien is waived if tbe sub-contractor does not give tbe notice required by tbe statute.